DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8, line 3: --waveform obtained as a result of the [[IFFT]]inverse Fourier Transform.--.
Claim 9, line 4: -- the [[IFFT]]inverse Fourier Transform.--.
Claim 10, line 4: --waveform obtained as a result of the [[IFFT]]inverse Fourier Transform.--.
Claim 11, line 3: --applying a Fourier Transform to an Alternating-Current (AC) current waveform measured to perform--.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “adjust entire phase components of frequency spectra obtained as a result of the Fourier Transform, such that a phase
component of an AC power supply frequency becomes zero; and apply an inverse Fourier Transform to the frequency spectra with the entire phase components thereof adjusted to obtain an AC current waveform in a time domain” in combination with all other claimed limitations of claim 1.
Claims 2 – 3, 7, and 8, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 4, the prior art of record does not teach claimed limitation: “adjusting entire phase components of frequency spectra obtained as a result of the Fourier Transform, such that a phase component of an AC power supply frequency becomes zero; and applying an inverse Fourier Transform to the frequency spectra with the entire phase components thereof adjusted to obtain an AC current waveform in a time domain” in combination with all other claimed limitations of claim 4.
Regarding Claims 5, 6, 9, and 10, the claims are allowed as they further limit allowed claim 4.
Regarding Claim 11, the prior art of record does not teach claimed limitation: “adjusting entire phase components of frequency spectra obtained as a result of the Fourier Transform, such that a phase component of an AC power supply frequency becomes zero; and applying an inverse Fourier Transform to the frequency spectra with the entire phase components thereof adjusted to obtain a current waveform in a time domain” in combination with all other claimed limitations of claim 11.
Regarding Claims 12 – 15, the claims are allowed as they further limit allowed claim 11.

The closest references are found based on the updated search:
Kantorovich et al. (US 6,879,178 B1) discloses a system for measuring current, comprising: a processor circuit having a processor and a memory; a power supply current calculator stored in the memory and executable by the processor (see claim 14).
Himmelfarb et al. (US 8,233,974 B2) suggests a receiver coupled to the output of the device-under-test for measuring noise power of the device-under-test; and a processor and memory coupled to the impedance generator and the receiver (see claim 11).
Petrucelli (US  2016/0077159 A1) teaches a system for monitoring battery status and estimating battery life comprising: a battery monitor configured to connect to a battery including: a voltage detection circuit; a temperature sensor; and a wireless transmitter configured to transmit voltage and temperature data measured by the voltage detection circuit and the temperature sensor; and a remote device comprising one or more computer processors and a memory in communication with the one or more processors and storing program instructions (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 4 and 11, therefore claims 1 – 15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/12/2022